        Case 3:15-cv-00675-JBA Document 1152 Filed 05/10/19 Page 1 of 4



                                  UNITED STATES DISTRICT COURT
                                       DISTRICT OF CONNECTICUT
----------------------------------------------------------------- X
UNITED STATES SECURITIES AND                                      :
EXCHANGE COMMISSION,                                              :
                                                                  :
                           Plaintiff,                             :
                                                                  :
     v.                                                           :
                                                                  :
IFTIKAR AHMED,                                                    :
                                                                  :
                                                                    Civil Action No.
                           Defendant, and                         :
                                                                    3:15-CV-675 (JBA)
                                                                  :
IFTIKAR ALI AHMED SOLE PROP,                                      :
I-CUBED DOMAINS, LLC; SHALINI AHMED;                              :
SHALINI AHMED 2014 GRANTOR RETAINED                               :
ANNUITY TRUST; DIYA HOLDINGS LLC;                                 :
DIYA REAL HOLDINGS, LLC; I.I. 1, a minor                          :
child, by and through his next friends IFTIKAR and :
SHALINI AHMED, his parents; I.I. 2, a minor child, :
by and through his next friends IFTIKAR and                       :
SHALINI AHMED, his parents; and I.I. 3, a minor                   :
child, by and through his next friends IFTIKAR and :
SHALINI AHMED, his parents,                                       :
                                                                  :
                                                                    MAY 10, 2019
                           Relief Defendants.                     :
----------------------------------------------------------------- X

 MOTION OF HARRIS, ST. LAURENT & CHAUDHRY LLP TO WITHDRAW FROM
    REPRESENTATION OF RELIEF DEFENDANTS, AND FOR PAYMENT OF
 OUTSTANDING ATTORNEYS’ FEES, AND, IN THE ALTERNATIVE, FOR RELIEF
      FROM THE STAY OF LITIGATION AS TO RELIEF DEFENDANTS


       PLEASE TAKE NOTICE that for the reasons set forth in the accompanying

Memorandum of Law, Harris, St. Laurent & Chaudhry LLP (the “Firm”) respectfully requests

that this Court enter an order permitting the Firm to withdraw, and releasing funds to pay

outstanding attorneys’ fees incurred by counsel for the Relief Defendants, totaling $1,860,367.53

owing to the Firm, and $9,065.64 owing to Berenzweig Leonard LLP, or, in the alternative,

granting relief from the litigation stay to permit the Firm to commence and prosecute an action



                                                  1
          Case 3:15-cv-00675-JBA Document 1152 Filed 05/10/19 Page 2 of 4



for non-payment to recover attorneys’ fees from the Relief Defendants and the Receivership

Estate.

Dated: New York, New York
       May 10, 2019

                                         Respectfully submitted,

                                                /s/ S. Gabriel Hayes-Williams
                                         Jonathan Harris (phv07583)
                                         Joseph Gallagher (phv09604)
                                         S. Gabriel Hayes-Williams (phv07948)
                                         HARRIS, ST. LAURENT& CHAUDHRY LLP
                                         40 Wall Street, 53rd Floor
                                         New York, New York 10005
                                         Tel: 212.397.3370
                                         Facsimile: 212.202.6202

                                         David B. Deitch (phv07260)
                                         BERENZWEIG LEONARD LLP
                                         8300 Greensboro Drive
                                         Suite 1250
                                         McLean, VA 22102
                                         Tel. 703.940.3065
                                         Email: ddeitch@berenzweiglaw.com

                                         Withdrawing Attorneys for Relief Defendants
                                         I-Cubed Domains, LLC, Shalini Ahmed,
                                         Shalini Ahmed 2014 Grantor Retained
                                         Annuity Trust, Diya Holdings, LLC, Diya
                                         Real Holdings, LLC, I.I. 1, I.I. 2 and I.I. 3




                                            2
        Case 3:15-cv-00675-JBA Document 1152 Filed 05/10/19 Page 3 of 4



                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 10, 2019, I caused a copy of the foregoing Notice of Motion

and the accompanying Memorandum of Law, and the exhibit thereto, and the Proposed Order, to

be served by ECF upon:

       Nicholas P. Heinke
       Mark L. Williams
       U.S. Securities and Exchange Commission
       1961 Stout St., Suite 1700
       Denver, CO 80294
       HeinkeN@sec.gov
       WilliamsML@sec.gov

       Iftikar Ahmed
       c/o Advocate Anil Sharma
       10 Government Place East
       Ground Floor
       Kolkatta, West Bengal, India 700-069
       iftyahmed@icloud.com

Counsel to the Jed Horwitt, Receiver, has been served by ECF and by overnight mail as follows:

       Stephen M. Kindseth
       Christopher H. Blau
       Zeisler & Zeisler, P.C.
       10 Middle Street
       15th Floor
       Bridgeport, CT 06604
       skindseth@zeislaw.com
       cblau@zeislaw.com

Relief Defendants have been served by email and overnight mail as follows:

       Shalini Ahmed
       505 North Street
       Greenwich, CT 06830

       I-Cubed Domains;
       Shalini Ahmed 2014 Grantor Retained Annuity Trust;
       DIYA Holdings LLC; and
       DIYA Real Holdings LLC
       John F. Carberry
       Daniel G. Johnson



                                               3
Case 3:15-cv-00675-JBA Document 1152 Filed 05/10/19 Page 4 of 4



Cummings & Lockwood LLC
6 Landmark Square
Stamford, CT 06901

I.I. 1;
I.I. 2; and
I.I. 3
c/o Shalini Ahmed
505 North Street
Greenwich, CT 06830




                                  /s/ S. Gabriel Hayes-Williams




                              4
